933 So. 2d 656 (2006)
Kenneth BOYD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-1389.
District Court of Appeal of Florida, First District.
July 6, 2006.
Kenneth Boyd, pro se, Appellant.
Charlie Crist, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
On the court's own motion, the opinion of May 12, 2005, is withdrawn and the following is substituted therefor.
AFFIRMED. State v. Dickey, 928 So. 2d 1193 (Fla. 2006).
KAHN, C.J., WEBSTER, and HAWKES, JJ., concur.